

Exhibit 10.4
 


AMENDED AND RESTATED VOTING AGREEMENT, IRREVOCABLE PROXY
 
AND FORM OF STOCKHOLDERS’ WRITTEN CONSENT
 
This Amended and Restated Voting Agreement, Irrevocable Proxy and Form of
Stockholders’ Written Consent, dated as of August 31, 2006 (this “Agreement”),
is by and among Solidus Networks, Inc., a Delaware corporation (“Solidus”),
WinWin Gaming, Inc., a Delaware corporation (“WinWin”), and the Stockholder
listed on the signature page hereto (the “Stockholder”). Capitalized terms used
herein, except as otherwise defined herein, shall have the meanings assigned to
them in the Joint Venture Agreement (defined below).
 
Recitals
 
A. As of the date hereof, the Stockholder owns of record the number of shares of
common stock (“Common Stock”) of WinWin set forth opposite the Stockholder’s
name on Annex I hereto (such Common Stock, together with any and all shares of
WinWin capital stock acquired by the Stockholder during the term of this
Agreement, being referred to herein as the “Shares”);
 
B. Solidus and WinWin have entered into an Amended and Restated Joint Venture
Agreement, dated April 14, 2006 (the “Prior Joint Venture Agreement”), that
provides, among other things, for the adoption and filing of an amendment and
restatement of WinWin’s certificate of incorporation, as amended (the “Prior
Restated Charter”);
 
C. In connection with the execution and delivery of the Prior Joint Venture
Agreement, each Stockholder, Solidus and WinWin have entered into a Voting
Agreement, dated as of April 14, 2006 (the “Original Voting Agreement”),
pursuant to which, among other things, the parties made certain agreements with
respect to the adoption of the Prior Restated Charter;
 
D. Concurrently herewith, Solidus and WinWin are entering into a Second Amended
and Restated Joint Venture Agreement, dated as of the date hereof (the “Joint
Venture Agreement”), that provides, among other things, for the adoption and
filing of an amendment and restatement of WinWin’s certificate of incorporation,
as amended, in substantially the form attached as Annex III hereto, that differs
from the Prior Restated Charter in significant respects (the “Restated
Charter”);
 
E. As a condition to the willingness of Solidus to enter into the Joint Venture
Agreement, WinWin has requested that the Stockholder enter into this Agreement,
and, in order to induce Solidus to enter into the Joint Venture Agreement, the
Stockholder has agreed to enter into this Agreement, amending and restating the
Original Voting Agreement.
 
Now, Therefore, in consideration of the premises and of the mutual agreements
and covenants set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
Agreement
 
1.  Transfer and Voting of Shares
 
(a)  Transfer of Shares. The Stockholder shall not, directly or indirectly,
(i) sell, convey, transfer, pledge or otherwise encumber or dispose of any or
all of the Stockholder’s Shares or any interest therein, (ii) deposit any Shares
into a voting trust or enter into a voting agreement or arrangement with respect
to any Shares or grant any proxy with respect thereto (other than as
contemplated hereunder) or (iii) enter into any contract, option or other
arrangement or undertaking (other than as contemplated hereunder) with respect
to the direct or indirect acquisition or sale, assignment, transfer or other
disposition of any Shares.
 
(b)  Vote in Favor of Restated Charter. The Stockholder, solely in Stockholder’s
capacity as a stockholder of WinWin, agrees to vote (or cause to be voted) all
Shares at any meeting of the Stockholders of WinWin or any adjournment thereof,
and in any action proposed to be taken by written consent of the Stockholders of
WinWin, (i) in favor of the adoption of the Restated Charter in the form
attached hereto, (ii) against any merger, consolidation, sale of assets,
recapitalization or other business combination involving WinWin (other than as
contemplated in the Joint Venture Agreement or Restated Charter) or any other
action or agreement that could reasonably be expected to result in a material
breach of any covenant, representation or warranty or any other obligation or
agreement of WinWin under the Joint Venture Agreement or that could reasonably
be expected to result in any of the conditions to Solidus’ obligations under the
Joint Venture Agreement not being fulfilled, (iii) against any revocation of the
consent attached hereto as Annex II and (iv) in favor of any other matter
intended to facilitate the consummation of the transactions contemplated by the
Joint Venture Agreement.
 
(c)  Grant of Proxy; Execution of Consent; Further Assurances. 
 
(i)  The Stockholder, by this Agreement, with respect to the Shares, does hereby
irrevocably constitute and appoint Solidus, or any nominee of Solidus, with full
power of substitution, as the Stockholder’s true and lawful attorney and proxy,
for and in the Stockholder’s name, place and stead, to vote, at any time prior
to the Expiration Date (as defined below), the Shares as the Stockholder’s
proxy, both at every annual, special or adjourned meeting of the stockholders of
WinWin and including the right to sign the Stockholder’s name (as Stockholder)
to any written consent, certificate or other document relating to the Shares
that may be permitted or required by applicable law (A) in favor of the adoption
of the Restated Charter in the form attached hereto, (B) against any merger,
consolidation, sale of assets, recapitalization or other business combination
involving WinWin (other than as contemplated in the Joint Venture Agreement or
Restated Charter) or any other action or agreement that could reasonably be
expected to result in a material breach of any covenant, representation or
warranty or any other obligation or agreement of WinWin under the Joint Venture
Agreement or that could reasonably be expected to result in any of the
conditions to Solidus’ obligations under the Joint Venture Agreement not being
fulfilled, (C) against any revocation of the consent attached hereto as Annex II
and (D) in favor of any other matter intended to facilitate the consummation of
the transactions contemplated by the Joint Venture Agreement. This proxy is
coupled with an interest and is irrevocable. As used herein, the term
“Expiration Date” shall mean the earlier to occur of (I) such date as the Joint
Venture Agreement shall have been validly terminated in accordance with Section
13 thereof or (II) such date and time as the Second Closing (as defined in the
Joint Venture Agreement) shall have occurred.
 
 
2

--------------------------------------------------------------------------------

 
 
(ii)  As contemplated by this Agreement and the Joint Venture Agreement, the
Stockholder has irrevocably executed the written consent attached hereto as
Annex II, pursuant to which the Stockholder has approved the adoption and filing
of the Restated Charter.
 
(iii)  The Stockholder shall perform such further acts and execute such further
documents and instruments as may reasonably be required to vest in Solidus the
power to carry out the provisions of this Agreement.
 
(d)  Termination. This Agreement and the proxy granted hereunder shall terminate
and cease to be effective upon the Expiration Date. This proxy revokes all prior
proxies granted by the Stockholder and is irrevocable, until such time as this
Agreement terminates pursuant to this Section 1(d).
 
2.  Representation and Warranties; Covenants of the Stockholder. The Stockholder
hereby represents and warrants and covenants to Solidus as follows:
 
(a)  Organization; Authorization. The Stockholder has all requisite capacity and
authority to execute and deliver this Agreement, to perform his, her or its
obligations hereunder and to consummate the transactions contemplated hereby.
This Agreement, including the consent attached hereto as Annex II, has been duly
executed and delivered by or on behalf of the Stockholder and, assuming the due
authorization, execution and delivery of this Agreement by Solidus, constitutes
a legal, valid and binding obligation of the Stockholder, enforceable against
the Stockholder in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.
 
(b)  No Conflict; Required Filings and Consents.
 
(i)  The execution and delivery of this Agreement by the Stockholder does not,
and the performance of this Agreement by the Stockholder and the consummation of
the transactions contemplated hereby will not, (A) conflict with or violate any
law, rule, regulation, order, judgment or decree applicable to the Stockholder
or by which the Stockholder or any of the Stockholder’s assets or properties is
bound or affected or (B) result in any breach of or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or give to another party any right of termination, amendment, acceleration or
cancellation of, or result in the creation of any lien or encumbrance on any of
the property or assets of the Stockholder, including, without limitation, the
Shares, pursuant to any note, bond, mortgage, indenture, contract, agreement,
lease, license, permit, franchise or other instrument or obligation to which the
Stockholder is a party or by which the Stockholder or any of the Stockholder’s
assets or properties is bound or affected. There is no beneficiary or holder of
a voting trust certificate or other interest of any trust of which the
Stockholder is a trustee or any party to a voting agreement whose consent is
required for the execution and delivery of this Agreement or the consummation by
the Stockholder of the transactions contemplated by this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
(ii)  The execution and delivery of this Agreement by the Stockholder does not,
and the performance of the Agreement by the Stockholder will not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any governmental or regulatory authority, domestic or foreign, except where
the failure to obtain such consents, approvals authorizations or permits, or to
make such filings or notifications, could not prevent, delay or impair the
Stockholder’s ability to consummate the transactions contemplated by this
Agreement. The Stockholder does not have any understanding in effect with
respect to the voting or transfer of any Shares. The Stockholder is not required
to make any filing with or notify any governmental or regulatory authority in
connection with this Agreement, the Joint Venture Agreement or the transactions
contemplated hereby or thereby.
 
(c)  Litigation. There is no private or governmental action, suit, proceeding,
claim, arbitration or investigation pending before any agency, court or
tribunal, foreign or domestic, or, to the knowledge of the Stockholder or any of
the Stockholder’s affiliates, threatened against the Stockholder or any of the
Stockholder’s affiliates or any of their respective properties or any of their
respective officers or directors, in the case of a corporate entity (in their
capacities as such) that, individually or in the aggregate, would reasonably be
expected to prevent, delay or impair the Stockholder’s ability to consummate the
transactions contemplated by this Agreement. There is no judgment, decree or
order against the Stockholder or any of the Stockholder’s affiliates, or, to the
knowledge of the Stockholder, any of their respective directors or officers, in
the case of a corporate entity (in their capacities as such), or any of their
respective partners (in the case of a partnership), that could reasonably be
expected to prevent, enjoin, alter or delay any of the transactions contemplated
by this Agreement, or that could reasonably be expected to have a material
adverse affect on the Stockholder’s ability to consummate the transactions
contemplated by this Agreement.
 
(d)  Title to Shares. Annex I hereto correctly sets forth, as of the date of
this Agreement, the number of Shares owned beneficially and of record by the
Stockholder, divided between those Shares owned both of record and beneficially
and those Shares for which the Stockholder solely has voting power or the power
to direct the voting thereof. The Shares constitute the Stockholder’s entire
interest in the outstanding capital stock of WinWin. The Stockholder has good
title to all of the Shares indicated as owned by the Stockholder in the capacity
set forth on Annex I as of the date hereof, and all such Shares are so owned
free and clear of any liens, security interests, charges or other encumbrances
or restrictions of any kind, except for the cap on sales, loans, disposition,
pledges or transfers referenced in Section 4(g) of that certain Securities
Purchase Agreement, dated as of February 25, 2005, among WinWin and the other
parties thereto, in the form as filed with the Securities and Exchange
Commission as Exhibit 10.1 to WinWin's Current Report on Form 8-K dated February
25, 2005 and as in effect as of the date of this Agreement.
 
(e)  Public Announcements. The Stockholder shall not issue any press release or
otherwise make any public statement with respect to this Agreement, the Joint
Venture Agreement or the Restated Charter without the prior written consent of
Solidus.
 
 
4

--------------------------------------------------------------------------------

 
 
3.  General Provisions
 
(a)  Company Stop Transfer Agreement. WinWin hereby acknowledges the
restrictions on transfer of Shares contained in Section 1(a) hereof. WinWin
agrees not to register the transfer (book-entry or otherwise) of any certificate
or uncertificated interest representing any Shares, unless such transfer is made
pursuant to and in compliance with this Agreement. WinWin further agrees to
instruct its transfer agent, if any, not to transfer any certificate or
uncertificated interest representing any Shares until (i) the transfer agent has
received Solidus’ consent to such a transfer or (ii) this Agreement has been
terminated pursuant to Section 1(d) hereof.
 
(b)  Further Instruments and Actions. The Stockholder and WinWin agree to
execute such further instruments and to take such further action as may
reasonably be necessary or desirable to carry out the intent of this Agreement.
The Stockholder and WinWin agree to cooperate affirmatively with Solidus, to the
extent reasonably requested by Solidus, to enforce the rights and obligations of
the parties under this Agreement.
 
(c)  Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the others shall be in writing and delivered
personally or sent by express mail or equivalent over-night courier service,
prepaid, or by facsimile:
 
if to WinWin:
 
WinWin Gaming, Inc.
8687 West Sahara, Suite 201
Las Vegas, NV 89117
Tel: (702) 212-4530
Fax: (702) 212-4553
Attention: Patrick Rogers
 
with a copy to:
 
Thelen Reid & Priest LLP
701 Eighth Street, N.W.
Washington, D.C. 20001
Tel: 202.508.4281
Fax: 202.654.1804
Attention: Louis A. Bevilacqua
 
if to Solidus:
 
Solidus Networks, Inc.
101 Second Street, Suite 1100
San Francisco, California 94105
Tel: (415) 281-2200
Fax: (415) 281-2202
Attention: Gus Spanos
 
with a copy to:
 
Cooley Godward llp
101 California Street, 5th Floor
San Francisco, CA 94111
Tel: (415) 693-2000
Fax: (415) 693-2222
Attention: Kenneth L. Guernsey
 
if to a Stockholder:
 
To the address of Stockholder on file with WinWin
 
 
5

--------------------------------------------------------------------------------

 
 
or at such other address or facsimile number as a Party may designate by giving
at least ten days’ advance written notice to the other Party. All such notices
and other communications shall be deemed given upon (I) receipt or refusal of
receipt, if delivered personally, (II) three days after being placed in the
mail, if mailed, or (III) confirmation of facsimile transfer, if faxed.
 
(d)  Headings. The underlined headings contained in the Agreement are for
convenience of reference only, shall not be deemed to be a part of the Agreement
and shall not be referred to in connection with the construction or
interpretation of the Agreement.
 
(e)  Confidentiality. The parties agree that the terms and conditions of this
Agreement shall remain confidential and shall not be disclosed to any third
parties, except as may be required to enforce the parties’ rights and
obligations hereunder.
 
(f)  Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application thereof to any Person or any circumstance, is
invalid or unenforceable, (i) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (ii) the remainder of this Agreement and the application of such provision
to other Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction. Subject to the preceding sentence, this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns.
 
(g)  Entire Agreement. This Agreement constitutes the entire agreement, and
supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, among the parties with respect to the subject
matter hereof. From and after the date hereof, the Original Voting Agreement
shall be amended and restated in its entirety hereby.
 
(h)  Amendments. Subject to the provisions of applicable law, at any time prior
to the Effective Time, the parties hereto may modify or amend this Agreement, by
a written agreement specifically referring to this Agreement executed and
delivered by the Stockholder and Solidus.
 
 
6

--------------------------------------------------------------------------------

 
 
(i)  Assignment. This Agreement shall not be assignable by operation of law or
otherwise; provided, however, that Solidus may assign this Agreement to any
direct or indirect wholly owned subsidiary of Solidus, provided that no such
assignment shall relieve Solidus of its obligations hereunder.
 
(j)  Fees and Expenses. Except as otherwise provided herein or in the Joint
Venture Agreement, all costs and expenses (including, without limitation, all
fees and disbursements of counsel, accountants, investment bankers, experts and
consultants to a party) incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such costs
and expenses.
 
(k)  Remedies Cumulative; Specific Performance. The rights and remedies of the
parties hereto shall be cumulative (and not alternative). The parties to the
Agreement agree that, in the event of any breach or threatened breach by any
party to the Agreement of any covenant, obligation or other provision set forth
in the Agreement for the benefit of any other party to the Agreement, such other
party shall be entitled (in addition to any other remedy that may be available
to it) to (i) a decree or order of specific performance or mandamus to enforce
the observance and performance of such covenant, obligation or other provision
and (ii) an injunction restraining such breach or threatened breach.
 
(l)  Applicable Law; Jurisdiction. The Agreement shall be construed in
accordance with, and governed in all respects by, the internal laws of the State
of Delaware (without giving effect to principles of conflicts of laws). In any
action between the parties arising out of or relating to this Agreement or any
of the transactions contemplated by this Agreement, (i) each of the parties
irrevocably and unconditionally consents and submits to the exclusive
jurisdiction and venue of the state and federal courts located in the State of
California and (ii) each of the parties irrevocably consents to service of
process by first class certified mail, return receipt requested, postage
prepaid, to the address at which such party is to receive notice in accordance
with Section 3(c).
 
(m)  No Third Party Beneficiaries. None of the provisions of the Agreement is
intended to provide any rights or remedies to any Person other than the parties
hereto and their respective successors and assigns (if any).
 
(n)  No Waiver.
 
(i)  No failure on the part of any Person to exercise any power, right,
privilege or remedy under the Agreement, and no delay on the part of any Person
in exercising any power, right, privilege or remedy under the Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.
 
(ii)  No Person shall be deemed to have waived any claim arising out of the
Agreement, or any power, right, privilege or remedy under the Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of such
Person; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.
 
 
7

--------------------------------------------------------------------------------

 
 
(o)  Counterparts. The Agreement may be executed in several counterparts, each
of which shall constitute an original and all of which, when taken together,
shall constitute one agreement.
 
[Signature page follows]
 


 
 
8

--------------------------------------------------------------------------------

 


Each of Solidus, WinWin and Stockholder has executed or has caused this
Agreement to be executed by their respective officers thereunto duly authorized
as of the date first written above.
 
Solidus Networks, Inc.
 
By: ________________________
Name:
Title:




WinWin Gaming, Inc.
 
By: ________________________
Name:
Title:
 
________________________
Stockholder
 
________________________
Signature of Stockholder
 
________________________
Printed Name of Stockholder
 
                                 ________________________
Name of Person Signing for the Stockholder (If signing in a representative
capacity for a corporation, trust, partnership and other entity)
 
_________________________
Title of Person Signing for the Stockholder (If signing in a representative
capacity for a corporation, trust, partnership and other entity)
 
[Signature page to Amended and Restated Voting Agreement, Irrevocable Proxy
and Form of Stockholders’ Written Consent]


 
 
 

--------------------------------------------------------------------------------

 


ANNEX I
 
Total number of shares owned of record by _____________________ [insert name of
Stockholder] as of the date of this Agreement, all of which are shares of common
stock: _____________.
 


 
 
 


 

 
 

--------------------------------------------------------------------------------

 



ANNEX II
 
WRITTEN CONSENT IN LIEU OF SPECIAL
 
MEETING OF THE STOCKHOLDERS OF
 
WINWIN GAMING, INC.
 
The undersigned, being the record holder of the shares of capital stock of
WinWin Gaming, Inc., a Delaware corporation (the “Company”), set below the
undersigned’s signature, acting by written consent in lieu of a meeting pursuant
to the provisions of Section 228 of the General Corporation Law of the State of
Delaware and the bylaws of the Company, hereby waives all notice of time, place
and purpose of meeting and adopts and consents to the adoption of the following
actions with the same effect as if taken by a vote of the stockholders of the
Company at a duly called meeting of the stockholders:
 
Adoption of Restated Charter
 
Whereas, the Board of Directors of the Company has approved and adopted an
amendment and restatement of the Company’s currently effective Certificate of
Incorporation, as amended to date (the “Current Certificate”), in order (i) to
designate a series of preferred stock as "Series A Preferred Stock," (ii) to
authorize an aggregate of 60,000,000 shares of Series A Preferred Stock, (iii)
to set forth the rights, preferences and privileges of the Series A Preferred
Stock, (iv) to increase the number of authorized shares of Company common stock
to 750,000,000 and (v) to make certain additional modifications;
 
Now, Therefore, Be It Resolved, that the Current Certificate be, and it hereby
is, amended and restated to read in the form attached hereto as Exhibit A (the
“Restated Certificate”) and the Restated Certificate be and hereby is approved;
and
 
Resolved Further, that the approved officers of the Company be, and they hereby
are, authorized and directed to take or cause to be taken, any such actions, to
execute such agreements, documents and instruments and to make such filings as
may be necessary or appropriate to file the Restated Certificate with the
Secretary of State of the State of Delaware and to carry out the intent and
accomplish the purpose of the foregoing resolution, and all such actions
heretofore taken by the officers in connection therewith are hereby ratified and
approved.
 
[Signature page follows]
 

 
 

--------------------------------------------------------------------------------

 

The undersigned has signed this written consent on the date appearing next to
the undersigned’s name.
 
Dated: ____________, 2006 
_________________________
Signature of Stockholder
 
_________________________
Printed Name of Stockholder
 
__________________________
Name of Person Signing for the Stockholder (If signing in a representative
capacity for a corporation, trust, partnership and other entity)
 
__________________________
Title of Person Signing for the Stockholder (If signing in a representative
capacity for a corporation, trust, partnership and other entity)
 
Total number of shares owned of record as of the above date:
 
Common Stock ____________________
 


 
 

--------------------------------------------------------------------------------

 
 
ANNEX III
 
FORM OF RESTATED CHARTER
 
(See Attached)
 


 



 
 

--------------------------------------------------------------------------------

 



Schedule of Signatories
 

   
Stockholder
Shares
China Sue Trust
500,000
Rogers Living Trust
8,500,000
Arthur Petrie
4,709,678
Arthur Petrie
69,000
Cook Family Trust, dated 9/10/91
1,942,647
Calico Capital Management, LLC
500,000
John Lawrence Clofine
150,000
Ella Jane Clofine
150,000
Angela Jane Clofine
200,000
Van Wagoner Crossover Fund LP
2,000,000
John Gronvall
7,750
John M. Gronvall Revocable Trust
3,931,175
Players Club Partners, LLC
156,000
Dwight N. Call
72,000
Galt Funding, LLC
2,430,773
IPO Pang P.C.
2,279,357
       



 
 
 

--------------------------------------------------------------------------------

 